In re State of Louisiana; — Plaintiffs); applying for supervisory and/or remedial writs; to the Court of Appeal, First Circuit, No. KW94 0495; Parish of St. Tammany, 22nd Judicial District Court, Div. “E”, No. 221413-E.
Granted. The judgment of the court of appeal is vacated and the judgment of the trial court is reinstated. The records of the psychologist are not discoverable as they are not in the possession and control of the state and are not intended to and will not be used at trial. LSA-C.Cr.P. art. 718 and 719. Dr. Zeilinger is only being called as a fact witness to confirm the initial complaint of sexual abuse, not as an expert. LSA-C.E. art. 801 D(l)(d).
ORTIQUE, J., would deny the writ.
DENNIS, J., not on panel.